 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   A.C. and A.B.C.,                   ) CASE NO.: 8:17-cv-1460-JLS-KES
                                        )
11   Plaintiffs,                        ) ORDER OF DISMISSAL
                                        )
12               vs.                    ) [FRCP 41(A)]
                                        )
13                                      )
                                        )
14                                      )
     CAPISTRANO UNIFIED SCHOOL
     DISTRICT,                          )
15                                      )
     Defendant.                         )
16
     __________________________________ )
17
18
19                                     ORDER OF DISMISSAL
20
21                Pursuant to the stipulation of the parties under Federal Rule of Civil
22   Procedure 41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
23   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties. The
24   Clerk is directed to close the file.
25
26
27   DATE: April 15, 2019___________ JOSEPHINE  L. STATON
                                     ________________________________
28                                              Hon. Josephine L. Stanton


                                            Order of Dismissal
                                                    - 1-
